DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-16, & 18-20 are allowable.
The following is an examiner’s statement of reasons for allowance: 
With regards to claim 1
The prior art does not disclose or suggest the claimed “resistor width ratio is configured so that the operating temperature of the one or more piezoresistive resistance devices disposed in the inner region is substantially the same as the operating temperature of the one or more piezoresistive resistance devices disposed in at least one of the edge regions throughout the full operating range such that the error of the micromechanical pressure sensor output resulting from self-heating is less than if the micromechanical pressure sensor were not configured to maintain the operating temperatures substantially the same” in combination with the remaining elements as set forth in claim 1.
With regards to claims 3-14 are allowable based upon their dependency thereof claim 1.
With regards to claim 15
The prior art does not disclose or suggest the claimed “static resistance value of each of the one or more piezoresistive resistance devices disposed in the inner region and each of the one or more piezoresistive resistance devices disposed in at least one 
With regards to claims 16, & 18-20 are allowable based upon their dependency thereof claim 15.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nakajime PG. Pub. No.: US 2016/0209285 A1 discloses a pressure sensor includes a pressure sensor element having a pressure receiving surface and a filler (a resin section) disposed to surround the pressure sensor element. The filler includes a first portion that is at least in contact with the pressure receiving surface and a second portion located around the first portion and surrounding the first portion and the pressure sensor element. A curing rate of the first portion is higher than a curing rate of the second portion, however is silent on resistor width ratio is configured so that the operating temperature of the one or more piezoresistive resistance devices disposed in the inner region is substantially the same as the operating temperature of the one or more piezoresistive resistance devices disposed in at least one of the edge regions throughout the full operating range such that the error of the micromechanical pressure sensor output resulting from self-heating is less than if the micromechanical pressure sensor were not configured to maintain the operating temperatures substantially the same or static resistance value of each of the one or more piezoresistive resistance devices disposed in the inner region and each of the one or more piezoresistive resistance devices disposed in at least one of the edge regions ranges from 100 - 50,000 ohms.
Silverbrook et al. PG. Pub. No.: US 2006/0081062 A1 discloses a pressure sensor (30) for sensing a fluid pressure in harsh environments such as the air pressure in a tire, by using a first wafer substrate (32) with a front side and an opposing back side, a chamber (58) partially defined by a flexible membrane (50) formed on the front side and at least one hole (33) etched from the back side to the chamber (58); a second wafer (31) on the back side of the first wafer (32) to seal the at least one hole (33); wherein, the chamber (58) containing a fluid at a reference pressure, such that the flexible membrane (50) deflects due to pressure differentials between the reference pressure and the fluid pressure; and, associated circuitry (34) for converting the deflection of the flexible membrane (50) into an output signal indicative of the fluid pressure; wherein, the second wafer (31) is wafer bonded to the first wafer substrate (32). Wafer bonding offers an effective non-adhesive solution. It provides a hermetic seal with only minor changes to the fabrication procedure. Skilled workers in this field will readily understand that the most prevalent forms of wafer bonding are: direct wafer, or silicon fusion, bonding; anodic, or electrostatic Mallory process bonding; and, intermediate layer bonding, however is silent on resistor width ratio is configured so that the operating temperature of the one or more piezoresistive resistance devices disposed in the inner region is substantially the same as the operating temperature of the one or more piezoresistive resistance devices disposed in at least one of the edge regions throughout the full operating range such that the error of the micromechanical pressure sensor output resulting from self-heating is less than if the micromechanical pressure sensor were not configured to maintain the operating temperatures substantially the same or static resistance value of each of the one or more piezoresistive resistance devices disposed in the inner region and each of the one or more piezoresistive resistance devices disposed in at least one of the edge regions ranges from 100 - 50,000 ohms.

Daup et al. 2020/0370981 A1 discloses a micromechanical piezoresistive pressure sensor includes a diaphragm configured to mechanically deform in response to an applied load, a sensor substrate located on the diaphragm, and a number of piezoresistive resistance devices located on the sensor substrate. The piezoresistive resistance devices are arranged in a first planar array defining a grid pattern having two or more rows, each row being aligned in a first direction. The piezoresistive resistance devices are configured to be electrically connected in a number of bridge circuits, whereby the piezoresistive resistance devices in each row is electrically connected in an associated bridge circuit, however is silent on resistor width ratio is configured so that the operating temperature of the one or more piezoresistive resistance devices disposed in the inner region is substantially the same as the operating temperature of the one or more piezoresistive resistance devices disposed in at least one of the edge regions throughout the full operating range such that the error of the micromechanical pressure sensor output resulting from self-heating is less than if the micromechanical pressure sensor were not configured to maintain the operating temperatures substantially the same or static resistance value of each of the one or more piezoresistive resistance devices disposed in the inner region and each of the one or more piezoresistive resistance devices disposed in at least one of the edge regions ranges from 100 - 50,000 ohms.

Shimizu et al. US PATENT No.: US 4,672,411 discloses a pressure sensor having a diaphragm formed in a semiconductor body, the diaphragm having at least one pair of pressure sensing semiconductor strips in a major surface thereof. One end of each of the strips is connected to each other by a semiconductor region. The semiconductor region is formed in a direction of small piezoresistive coefficients, and the strips are formed in a direction of great piezoresistive coefficients. Also, the region has a smaller resistance than the resistance of the strips. Also, electrode lead-out regions are provided at the other ends of the strips, which regions have low resistance, extend in a direction of small piezoresistive coefficients, and extend beyond the edge of the diaphram so the electrodes contact the semiconductor body outside the diaphragm. According to the present invention, a pressure sensor of high sensitivity and high precision can be provided, however is silent on resistor width ratio is configured so that the operating temperature of the one or more piezoresistive resistance devices disposed in the inner region is substantially the same as the operating temperature of the one or more piezoresistive resistance devices disposed in at least one of the edge regions throughout the full operating range such that the error of the micromechanical pressure sensor output resulting from self-heating is less than if the micromechanical pressure sensor were not configured to maintain the operating temperatures substantially the same or static resistance value of each of the one or more piezoresistive resistance devices disposed in the inner region and each of the one or more piezoresistive resistance devices disposed in at least one of the edge regions ranges from 100 - 50,000 ohms.

Kimura PG. Pub. No.: US 2012/0118060 A1 discloses a heat conduction type barometric sensor has high sensitivity and high accuracy that has simple structure and circuit configuration and can measure a barometric pressure in the range of a very low barometric pressure to .gtoreq.1 atm using one sensor chip. The sensor includes a cantilever-shaped thin film provided with a thin-film temperature sensor, a heating element, and an excitation element. The excitation element utilizes warpage and bending based on a difference in thermal expansion between two main layers constituting the thin film during intermittent heating by a thin-film heater as the heating element. The two main layers are a silicon layer and a thermally oxidized film of silicon which are significantly different from each other in the coefficient of thermal expansion. A circuit in which the sensitivity is enhanced by the integration of a seebeck current for a predetermined period of time can be also provided, however is silent on resistor width ratio is configured so that the operating temperature of the one or more piezoresistive resistance devices disposed in the inner region is substantially the same as the operating temperature of the one or more piezoresistive resistance devices disposed in at least one of the edge regions throughout the full operating range such that the error of the micromechanical pressure sensor output resulting from self-heating is less than if the micromechanical pressure sensor were not configured to maintain the operating temperatures substantially the same or static resistance value of each of the one or more piezoresistive resistance devices disposed in the inner region and each of the one or more piezoresistive resistance devices disposed in at least one of the edge regions ranges from 100 - 50,000 ohms.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348.  The examiner can normally be reached on Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/FRANCIS C GRAY/Primary Examiner, Art Unit 2852